Appeal by the general guardian of certain infants from a decree of the Surrogate’s Court, Kings County, and from a resettled and amended decree, admitting to probate the last will and testament of the decedent, subject to the terms of a compromise agreement made and duly approved, ratified and confirmed, pursuant to section 19 of the Decedent Estate Law, insofar as said decrees deny the application of the attorneys for said general guardian for an allowance for their legal services payable out of the general assets of the estate of said decedent. Amended and resettled decree unanimously affirmed, with costs to each of the parties appearing separately and submitting separate briefs, payable out of the estate. No opinion. Appeal from original decree dismissed, without costs. No appeal lies from that decree after the resettlement. Present — Nolan, P. J., Wenzel, Schmidt, Beldock and Murphy, JJ.